

Exhibit 10.4
 
SCHEDULE OF PARTIES TO MANAGEMENT AND EXECUTIVE EMPLOYMENT AGREEMENT
 
Parties to current form of amended and restated management agreement:
 
Name
 
Title
 
H. Chris Killingstad
 
President and Chief Executive Officer
 
Thomas Paulson
 
Vice President and Chief Financial Officer
 
Thomas J. Dybsky
 
Vice President, Administration
 
Andrew J. Eckert
 
Vice President, The Americas
  Michael Schaefer   Vice President, Chief Technical Officer  
Donald B. Westman
 
Vice President, Global Operations
  Heidi M. Wilson   Vice President, General Counsel and Secretary   Richard H.
Zay   Vice President, Global Marketing  

 